Title: To John Adams from Henry Knox, 4 September 1791
From: Knox, Henry
To: Adams, John



My dear sir
Bush Hill 4th Septr 1791

I wrote you last Week informing you of the sickness of your steward and his Children.  I have now the pleasure to say they are on the recovery.  He is much better and the children are in a fair train—Their disorder appears to have been the worm fever, and he participated of the same sort of fever, although evidently mixed with the bilious fever—
The sick part of our family consisting of myself and several servants, who have had the intermittant & remittent fevers are also on the recovery. We shall leave bush Hill and move into town in the course of the week—Both Mrs Knox and myself experience the most lively gratitude to you and Mrs Adams for your kindness in permitting us, to occupy your house during the Summer, and we pray to accept our sincere thanks for the favor—Bush Hill is indeed a pleasant summer residence, but the fact is too well established by our experience, that from certain causes it is liable to vapours, morning and evening which are productive of ill health, and unhappiness—Perhaps this year may be singular on that account, and therefore in tenderness to the owner one would not wish to speak loudly on this subject—
Mr Cox has taken for you Mrs Keplies house the Corner of fourth and arch street—The situation is excellent, and the house tolerably good without having any large rooms.  but the rent 900 Dollars is extravagantly high—It was however that house or none, for there was not another good house to sulet in the City, and after there were a number of persons after it—There are no Coach house or Stables to it, but they may be obtained in the Neighborhood.
Affairs on the frontier are going on well although but slowly—The troops are about setting out upon a Main expedition from Fort Washington—And it is to be hoped the measure which are pursuing will establish tranquillity with the Indians on the basis of Justice and Humanity.
The President will set out in a few days 10, for Mount Vernon to return about the middle of October. Mr Jefferson set out Yesterday for Virginia to return about the same period.
With Mine & Mrs Knoxs, affectionate respects to Mrs Adams I am Dear Sir / with great affection and / sincerity, Your friend and / humble servant

H Knox